

Exhibit 10.8
 
PERSONAL GUARANTY
 
1. Identification.


This Guaranty (the "Guaranty"), dated as of December 18, 2007, is entered into
by Anthony Cataldo (“Guarantor”), for the benefit of the parties identified on
Schedule A (the “Lenders”).


2. Recitals.


2.1 Guarantor is a shareholder and the Chief Executive Officer of VoIP, Inc. a
Texas corporation (“VoIP”). Lenders have made or will make loans to VoIP (the
“Loans”). Guarantor will obtain substantial benefit from the proceeds of the
Loans.


2.2 The Loans are and will be evidenced by a certain promissory notes (“Notes”)
to be issued by VoIP, pursuant to a Subscription Agreement between VoIP and the
Lender dated the same date as this Guaranty, commencing on or about the date of
this Guaranty. The Notes are further identified on Schedule A hereto and was or
will be executed by VoIP as Borrower for the benefit of Lenders as the “Holder”
or “Lenders” thereof.


2.3 In consideration of the Loans made or to be made by Lenders to VoIP and for
other good and valuable consideration, and as security for the performance by
VoIP of its obligations under the Notes and as security for the repayment of the
Loans and all other sums due from VoIP to Lenders arising under the Notes and
any other agreement between or among them relating to the foregoing Notes
(collectively, the "Obligations"), Guarantor, for good and valuable
consideration, receipt of which is acknowledged, has agreed to enter into this
Guaranty.


3. Guaranty.


3.1 Guaranty. Guarantor hereby unconditionally and irrevocably guarantees, the
punctual payment, performance and observance when due, whether at stated
maturity, by acceleration or otherwise, of all of the Obligations now or
hereafter existing, whether for principal, interest (including, without
limitation, all interest that accrues after the commencement of any insolvency,
bankruptcy or reorganization of the Companies, whether or not constituting an
allowed claim in such proceeding), fees, commissions, expense reimbursements,
liquidated damages, indemnifications or otherwise (such obligations, to the
extent not paid by the Companies being included in the “Obligations”), and
agrees to pay any and all reasonable costs, fees and expenses (including
reasonable counsel fees and expenses) incurred by the Lenders in enforcing any
rights under the guaranty set forth herein. Without limiting the generality of
the foregoing, Guarantor’s liability shall extend to all amounts that constitute
part of the Obligations and would be owed by VoIP to Lenders, but for the fact
that they are unenforceable or not allowable due to the existence of an
insolvency, bankruptcy or reorganization involving VoIP.
 
3.2 Guaranty Absolute. Guarantor guarantees that the Obligations will be paid
strictly in accordance with the terms of the Notes, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Lenders with respect thereto. The obligations
of Guarantor under this Guaranty are independent of the Obligations, and a
separate action or actions may be brought and prosecuted against Guarantor to
enforce such Obligations, irrespective of whether any action is brought against
the Companies or any other Guarantor or whether the Companies or any other
Guarantor is joined in any such action or actions. The liability of Guarantor
under this Guaranty constitutes a primary obligation, and not a contract of
surety, and to the extent permitted by law, shall be irrevocable, absolute and
unconditional irrespective of, and Guarantor hereby irrevocably waives any
defenses it may now or hereafter have in any way relating to, any or all of the
following:
 
(a)   any lack of validity or enforceability of the Notes or any agreement or
instrument relating thereto;
 
 
1

--------------------------------------------------------------------------------

 
 
(b)   any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to departure from the Notes, including, without limitation, any
increase in the Obligations resulting from the extension of additional credit to
VoIP or otherwise;
 
(c)   any taking, exchange, release, subordination or non-perfection of any
Collateral, or any taking, release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Obligations;
 
(d)   any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of VoIP; or
 
(e)   any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Lenders that might otherwise constitute a defense available to, or a discharge
of, VoIP or any other guarantor or surety.
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Lenders or any other entity upon the insolvency,
bankruptcy or reorganization of VoIP or otherwise (and whether as a result of
any demand, settlement, litigation or otherwise), all as though such payment had
not been made.
 
3.3 Waiver. Guarantor hereby waives promptness, diligence, notice of acceptance
and any other notice with respect to any of the Obligations and this Guaranty
and any requirement that the Lenders exhaust any right or take any action
against VoIP or any other person or entity or any Collateral. Guarantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated herein and that the waiver set forth in this
Section 3.3 is knowingly made in contemplation of such benefits. Guarantor
hereby waives any right to revoke this Guaranty, and acknowledges that this
Guaranty is continuing in nature and applies to all Obligations, whether
existing now or in the future.
 
3.4 Continuing Guaranty; Assignments. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the later of the indefeasible
cash payment in full of the Obligations and all other amounts payable under this
Guaranty and Notes, (b) be binding upon Guarantor, its successors and assigns
and (c) inure to the benefit of and be enforceable by the Lenders and its
successors, pledgees, transferees and assigns. Without limiting the generality
of the foregoing clause, (c) Lenderss may pledge, assign or otherwise transfer
all or any portion of its rights and obligations under this Guaranty (including,
without limitation, all or any portion of its Notes owing to it) to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted such Lenders herein or otherwise.
 
3.5 Subrogation. No Guarantor will exercise any rights that it may now or
hereafter acquire against the Lenders or other Guarantor (if any) that arise
from the existence, payment, performance or enforcement of such Guarantor’s
obligations under this Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Lenders or other Guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security solely
on account of such claim, remedy or right, unless and until all of the
Obligations and all other amounts payable under this Guaranty shall have been
indefeasibly paid in full in cash or otherwise satisfied.
 
 
2

--------------------------------------------------------------------------------

 
 
3.6 Monetary Limit of Guaranty. Notwithstanding anything o the contrary in this
Agreement Except for any attorney’s fees incurred in the enforcement of this
Guaranty, the Guarantor shall not be obligated to pay more than $65,000 to
satisfy the Obligations


4. Miscellaneous.
 
4.1 Expenses. Guarantor shall pay to the Lenders, on demand, the amount of any
and all reasonable expenses, including, without limitation, attorneys' fees,
legal expenses and brokers' fees, which the Lenders may incur in connection with
exercise or enforcement of any the rights, remedies or powers of the Lenders
hereunder or with respect to any or all of the Obligations.


4.2 Waivers, Amendment and Remedies. No course of dealing by the Lenders and no
failure by the Lenders to exercise, or delay by the Lenders in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof, and no
single or partial exercise thereof shall preclude any other or further exercise
thereof or the exercise of any other right, remedy or power of the Lenders. No
amendment, modification or waiver of any provision of this Guaranty and no
consent to any departure by Guarantor there from, shall, in any event, be
effective unless contained in a writing signed by the Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. The rights, remedies and powers of the
Lenders, not only hereunder, but also under any instruments and agreements
evidencing or securing the Obligations and under applicable law are cumulative,
and may be exercised by the Lenders from time to time in such order as the
Lenders may elect.


4.3 Notices. All notices or other communications given or made hereunder shall
be in writing and shall be personally delivered or deemed delivered the first
business day after being faxed (provided that a copy is delivered by first class
mail) to the party to receive the same at its address set forth below or to such
other address as either party shall hereafter give to the other by notice duly
made under this Section:


To Guarantor:
 
Anthony Cataldo
   
c/o VoIP, Inc.
   
151 So. Wymore Road, Suite 3000
   
Altamonte Springs, FL 32714
   
Fax: (407) 389-3233
     
With a copy by telecopier only to:
             
Sichenzia Ross Friedman Ference LLP
   
61 Broadway, 32nd Floor
   
New York, NY 10006
   
Attn: Marc Ross, Esq.
   
Fax: (212) 930-9725
     
To Lenders:
 
To the addresses and facsimile numbers listed
   
on Schedule A hereto.
     
With a copy by telecopier only to:
             
Grushko & Mittman, P.C.
   
551 Fifth Avenue, Suite 1601
   
New York, New York 10176
   
Fax: (212) 697-3575

 
 
3

--------------------------------------------------------------------------------

 
 
Any party may change its address by written notice in accordance with this
paragraph.


4.4 Term; Binding Effect. This Guaranty shall (a) remain in full force and
effect until the Obligations have been paid in full or otherwise satisfied ; (b)
be binding upon Guarantor and its successors and permitted assigns; and (c)
inure to the benefit of the Lenders and its respective successors and assigns.
Upon satisfaction of the Obligations (whether by payment in full or conversion
of the Loans , (i) this Guaranty shall terminate and (ii) the Lenders will, upon
Guarantor's request and at Guarantor's expense, execute and deliver to Guarantor
such documents as Guarantor shall reasonably request to evidence such
termination, all without any representation, warranty or recourse whatsoever.


4.5 Captions. The captions of Paragraphs, Articles and Sections in this Guaranty
have been included for convenience of reference only, and shall not define or
limit the provisions hereof and have no legal or other significance whatsoever.


4.6 Governing Law; Venue; Severability. This Guaranty shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts or choice of law. Any legal action or proceeding against
Guarantor with respect to this Guaranty may be brought in the state and federal
courts located in the State and County of New York, and, by execution and
delivery of this Guaranty, Guarantor hereby irrevocably accepts for itself and
in respect of its property, generally and unconditionally, the jurisdiction of
the aforesaid courts. Guarantor hereby irrevocably waives any objection which
they may now or hereafter have to the laying of venue of any of the aforesaid
actions or proceedings arising out of or in connection with this Guaranty
brought in the aforesaid courts and hereby further irrevocably waives and agrees
not to plead or claim in any such court that any such action or proceeding
brought in any such court has been brought in an inconvenient forum. If any
provision of this Guaranty, or the application thereof to any person or
circumstance, is held invalid, such invalidity shall not affect any other
provisions which can be given effect without the invalid provision or
application, and to this end the provisions hereof shall be severable and the
remaining, valid provisions shall remain of full force and effect. This Guaranty
shall be deemed an unconditional obligation of Guarantor for the payment of
money and, without limitation to any other remedies of Lenders, may be enforced
against Guarantor by summary proceeding pursuant to New York Civil Procedure Law
and Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought. For purposes of such rule or statute, any other document
or agreement to which Lenders and Guarantor are parties or which Guarantor
delivered to Lenders, which may be convenient or necessary to determine Lenders’
rights hereunder or Guarantor’s obligations to Lenders are deemed a part of this
Guaranty, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Guaranty.


4.7 Satisfaction of Obligations. For all purposes of this Guaranty, the payment
in full of the Obligations shall be conclusively deemed to have occurred when
the Obligations have been indefeasibly paid in cash.


4.8 Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.
 
 
4

--------------------------------------------------------------------------------

 






[THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Personal
Guaranty, as of the date first written above.


“GUARANTOR”
ANTHONY CATALDO

 

        /s/ Anthony Cataldo    

--------------------------------------------------------------------------------

   

     
SCHEDULE A TO GUARANTY



Alpha Capital Anstalt
 
Ellis International Ltd.
Pradafant 7
 
53rd Street Urbanizacion Obarrio
9490 Furstentums
 
Swiss Tower, 16th Floor, Panama
Vaduz, Lichtenstein
 
Republic of Panama
Fax: ***
 
***
     
Brio Capital, L.P.
 
Grushko & Mittman, P.C.
523 Albermale Road
 
551 Fifth Avenue, Suite 1601
Cedarhurst, NY 11516
 
New York, New York 10176
Fax: ***
 
Fax: ***
     
Bristol Investment Fund, Ltd.
 
Iroquois Capital
c/o Bristol Capital Advisers, LLC
 
641 Lexington Avenue, 26th Floor
10990 Wilshire Boulevard, Suite 1410
 
New York, NY 10022
Los Angeles, California 90024
 
***
Fax: ***
       
Osher Capital
Centurion Microcap, L.P.
 
5 Sansberry Lane
3014 Avenue L
 
Spring Valley, NY 10977
Brooklyn, NY 11210
 
***
Fax: ***
       
Platinum Long term Growth II, Inc.
Chestnut Ridge Partners, L.P.
 
152 West 57th Street
50 Tice Boulevard
 
New York, NY 10019
Woodcliff Lake, NJ 07677
 
***
Fax: ***
       
Stonestreet Limited Partnership
CMS Capital
 
33 Prince Arthur Avenue
9612 Van Nuys Boulevard, Suite 108
 
Tornoto Ont. M5K 1B2
Panorama City, CA 91402
 
Canada
***
 
***
     
Double U Master Fund, L.P.
 
Whalehaven Capital Fund Limited
c/o Navigator Management, Ltd.
 
c/o FWS Capital Ltd.
Harbor House, Waterfront Drive, P.O Box 972
 
3rd Floor, 14 Par-Laville Road
Road Town BVI
 
Hamilton, Bermuda HM08
***
 
Fax: ***

 
 
6

--------------------------------------------------------------------------------

 